Citation Nr: 0014091	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to assignment of a higher (compensable) 
disability rating for residuals of a shrapnel wound to the 
medial aspect of the left leg.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for otitis.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a stomach disorder.

8.  Entitlement to service connection for a back disorder.

9.  Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran had active military service June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.

In September 1999, the Board remanded this claim to the RO 
for additional development.  At that time, the Board noted 
that this claim included the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and 
that the RO did not issue a rating action on that issue.  
However, the issue was discussed in the January 1998 
statement of the case issued by the RO.  While the case was 
in remand status, a rating action on PTSD was issued.  The 
veteran has not disagreed with this action, and the Board 
will not address it further.  


FINDINGS OF FACT

1.  On the issue of entitlement to the assignment of a 
compensable evaluation for residuals of a shrapnel wound to 
the medial aspect of the left leg, all relevant evidence 
necessary for an equitable resolution of the veteran's appeal 
has been obtained by the RO.  

2.  The veteran's left leg disability is no more than slight.  

3.  The claims of entitlement to service connection for a 
bilateral foot disability, peripheral neuropathy, a skin 
disability, otitis, a stomach disability, a back disability, 
and a knee disability are not plausible.  

4.  Chronic tinnitus had its onset during active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a shrapnel wound to the medial aspect of the left leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, 4.1, 4.2, 4.40, 4.73, Diagnostic Code 5311 
(1999).

2. The claims of entitlement to service connection for a 
bilateral foot disability, peripheral neuropathy, a skin 
disability, otitis, a stomach disability, a back disability, 
and a knee disability are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

3.  Tinnitus was incurred during active wartime service. 38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (1999).

However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a veteran may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the veteran for the actual 
impairment of his earning capacity." Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding in 
violation of the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes. 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion. 38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint. 38 
C.F.R. § 4.599 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

The Board notes that the regulations concerning muscle 
disabilities changed effective July 3, 1997. See 62 Fed. Reg. 
30,235 (1997).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise. See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria." 62 Fed. Reg. 
30235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Code 5311, reveals no changes in the ratings 
granted for the classifications of disability from muscle 
injuries (slight, moderate, moderately severe, and severe).

The skeletal muscles of the body are divided for rating 
purposes into 23 groups, in five anatomical regions. 38 
C.F.R. § 4.55.

The schedule of ratings provides a 10 percent evaluation for 
moderate, a 20 percent evaluation for moderately severe, and 
a 30 percent evaluation for severe disability affecting 
Muscle Group XI. 38 C.F.R. § 4.73, Diagnostic Code 5311. 
Muscle Group XI encompasses the posterior and lateral crural 
muscles including the triceps surae, tibialis posterior, 
peroneus longus, peroneus brevis, flexor hallucis longus, 
flexor digitorum brevis, popliteus, and plantaris. Id.

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups. 38 C.F.R. § 4.55(e).

The schedule also provides that a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged. 38 C.F.R. 
§ 4.56(b).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement. 38 C.F.R. § 4.56(c).

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement. Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments. 38 C.F.R. § 
4.56(d)(1).

Moderate disability of muscles is manifested by objective 
findings of entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue. Clinical findings include some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 38 C.F.R. § 4.56(d)(2)(iii).

Moderately severe muscle injury is manifested by objective 
findings of entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups. 38 C.F.R. 
§ 4.56(d)(3)(iii). Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. Id.

Severe disability of muscles is manifested by objective 
evidence of ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track. 38 C.F.R. § 
4.56(d)(4)(iii). In cases of severe disability, palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area and muscles swell and harden abnormally 
in contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. Id.

The regulations further provide the following signs of severe 
muscle disability: x-ray evidence of minute multiple 
scattered foreign bodies; diminished muscle excitability by 
electrical tests; visible or measured atrophy; adaptive 
contraction of an opposing group of muscles. Id.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991). 
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's shell fragment 
wound to the left leg.

The Board has found nothing in the historical record that 
would lead to a conclusion that the evidence of record is not 
adequate for rating purposes. Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories.

The veteran's shell fragment wound to the left leg is 
currently evaluated as noncompensably disabling under DC 
5311.  A noncompensable rating contemplates a slight Group XI 
muscle disability.  The next higher rating (10 percent) under 
DC 5311 contemplates a moderate Group XI muscle disability. 
38 C.F.R. § 4.73, Diagnostic Code 5311 (1999).

The probative medical evidence indicates that the shell 
fragment wound to the left leg does not warrant a higher 
rating under DC 5311.  The service separation examination 
report shows that the veteran gave a history of metal 
fragment wounds to the left leg while in Vietnam in April 
1968.  Service personnel records indicate that the veteran 
had a fragment wound to the left leg in May 1968.  On VA 
Agent Orange examination in June 1997, the veteran reported 
that he was wounded by shrapnel in the left leg involving 
primarily the muscle.  It was noted that apparently several 
pieces were removed and that he apparently had some shrapnel 
remaining  which had a tendency to work its way out.  It was 
noted that the veteran did not complain of any leg weakness 
or soreness and that the scar was well healed.  The examiner 
noted that there was a 22cm lesion on the medial aspect of 
the left leg.  Muscle strength was noted to be IV.  The 
scarred area was reported to be not tender.  On VA peripheral 
nerves examination in June 1997, it was noted that the 
veteran did not complain about any numbness, tingling or 
weakness in his feet or legs.  The examiner noted that the 
veteran worked for a mover and had excellent muscle bulk and 
strength.  His gait was described as normal, and he could 
walk on his toes and heels without difficulty.  The veteran 
could jump on each foot.  Sensory was intact, tendon was 
intact and Romberg's was positive.  A left leg diagnosis was 
not entered.  

On VA muscles examination in February 1998, it was noted that 
the veteran sustained a shrapnel injury to the left calf.  It 
was noted that since that time, the veteran had no residual 
pain or swelling. no limitation of activities, and no muscle 
mass loss.  The examiner reported that the wound had affected 
the veteran's life in no manner that the veteran could 
recall.  On examination it was noted that there was a 1-cm 
scar over the lateral aspect of the left leg.  There was no 
surrounding erythema, no musculature missing, no 
paresthesias, and no loss of sensation.  Vascularly, it was 
reported, he was intact.  The examiner reported that when 
compared to the other calf, both were of normal shape and 
contour, and they were equal in size and muscular build.  It 
was reported that recent X-rays in May 1997 showed normal 
knees and legs.  The diagnosis was status post minimal 
shrapnel wound to the left lateral aspect of the calf without 
residual loss of function.  

The medical evidence clearly constitutes persuasive evidence 
that the shell fragment wound to the left leg does not 
warrant a compensable rating because a moderate disability 
has not been shown. 38 C.F.R. §§ 4.56(d)(2), 4.73, Diagnostic 
Code 5311.  The veteran had no complaints of pain, or 
swelling.  There was no muscle mass loss, no neurological 
findings, and no vascular abnormalities.  X-rays were normal.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function. 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999); 
Esteban v. Brown, 6 Vet. App. 259 (1998).

In this case, there is no documentation from the VA 
examinations noted indicating that the veteran's shell 
fragment wound scars on the left leg were painful, 
ulcerative, or resulted in limitation of function.  The 
veteran did not allege any problems specifically relating 
from his scars and none were documented.  Therefore, a 
separate rating for poorly nourished, tender, or otherwise 
limiting scars is not warranted. 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999); Esteban v. Brown, 6 
Vet. App. 259 (1998).

There is no evidence from the record that the veteran's left 
lower leg disability has resulted in damage to the applicable 
nerves that would warrant a separate rating. 38 C.F.R. § 
4.124a (1999).  Reflexes and sensation were described as 
intact in the lower extremities on VA examination in June 
1997, and no neurological disability of the left lower 
extremity was noted.  Therefore, a separate rating based on 
damage to the applicable nerves is not warranted.

The Board has considered the provisions regarding functional 
loss due to pain and concludes that an increased evaluation 
is not warranted pursuant to 38 C.F.R. §§ 4.40, 4.45, and the 
holding in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The probative medical evidence does not show additional 
functional loss due to pain or other pathology which would 
warrant a higher rating for the left leg disability.  In the 
case at hand, the veteran did not exhibit limitation of 
motion, nor was pain documented as being present.  There is 
nothing in the record that shows findings to a degree that 
would warrant a conclusion that there is functional loss.  
The record does not document swelling or weakness of the left 
leg. To the contrary, it was noted that veteran had a normal 
gait, heel and toe walk, strength was normal, and he reported 
that the left leg had not affected his life in any manner.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating. When all the 
evidence is assembled, the Secretary is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds that 
the evidence demonstrates that the veteran's shell fragment 
wound to the left leg does not warrant a compensable 
evaluation.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


Service Connection -- Tinnitus

A well-grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Lay evidence may suffice in circumstances in which 
the determinative issue does not require medical expertise, 
such as the occurrence of an injury or the recounting of 
symptoms.  Cohen v. Brown, 10 Vet. App. 128, 136 (1997); 
Heuer v. Brown, 7 Vet. App. 379 (1995).  The veteran contends 
that he has suffered from tinnitus for about 15 years, and a 
June 1997 VA examination diagnosed tinnitus.   Since the 
veteran is competent to report the symptoms of tinnitus, his 
contentions, together with the current diagnosis, are 
sufficient to well ground the claim.  Epps.

Further, the relevant facts have been properly developed, 
and, accordingly, the statutory duty of VA to assist in the 
development of a well- grounded claim has been satisfied. 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).  
In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The veteran's service medical records contain no complaint, 
diagnosis or treatment for tinnitus.  In a June 1997 VA 
tinnitus statement, the veteran reported hearing buzzing 
noises which began in the 1970's and continued into the 
1990's.  In June 1997, the veteran underwent a VA 
audiological examination.  It was reported that he served in 
Vietnam in a combat infantry unit for one year, and that 
since service he has worked construction and driven a truck.  
He reported a buzzing tinnitus which persists for 20-30 
seconds each episode.  The examiner opined that the veteran's 
combat experiences resulted in sufficient noise exposure to 
produce tinnitus. 

On VA Agent Orange examination in June 1997, it was reported 
that the veteran was in Vietnam from 1967 to 1968 and served 
in the 199th Light Infantry Brigade.  He stated that his 
tinnitus had been present for about 15 years and was buzzing. 
Tinnitus, mild, was diagnosed.  

There is no indication in the medical or other records 
concerning the veteran's service in the military, suggesting 
that he experienced problems with tinnitus at any time while 
on active duty, including during his separation examination.  
However, the absence of clinical evidence of tinnitus during 
service, or during the years immediately subsequent to 
service, is not fatal to the claim if there is medical 
evidence indicating the veteran currently has tinnitus, and 
there is a medically sound basis for attributing these 
conditions to his service in the military.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).

The veteran's service personnel records confirm that he was 
wounded during service and that he received several medals 
including the Combat Infantryman Badge and the Sharpshooter 
Badge.  The record shows that he participated in the Vietnam 
Counter Offensive Phase III, and the TET Counter Offensive.  
Also, his service personnel records confirm that his military 
occupational specialty (MOS) was a " Ind Fire Crewmn".  
Therefore, since his allegations of acoustic trauma in 
service, and tinnitus, are "consistent with the 
circumstances, conditions, or hardships of such service," it 
must be presumed that he sustained such injury in the manner 
alleged, even though there is no official record of such 
incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
also Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996).  

Furthermore, since, as mentioned earlier, the reports VA 
examinations contain diagnoses of tinnitus, and competent 
medical opinion has linked this condition to the veteran's 
military service, specifically noting that his combat 
experiences resulted in sufficient noise exposure to produce 
tinnitus, there is a plausible basis for granting service 
connection for these conditions, particularly since there is 
no relevant medical evidence to the contrary.  See Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).



Service Connection for a Bilateral Foot Disability, 
Peripheral Neuropathy, A Skin Disorder, Otitis, A Stomach 
Disorder, a Back Disorder, and a Bilateral Knee Disorder.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 
Vet. App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1999).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(1999).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Considering all the evidence of record, the Board finds that 
the veteran's service connection claims are not well 
grounded.  The record shows that the veteran's service 
medical records, including his service separation examination 
report, show no complaint, diagnosis or treatment for any of 
the above noted disabilities.  

On VA Agent Orange examination in June 1997, examination of 
the feet showed the feet apparently to be flat.  X-rays 
showed osteoarthritis of each great toe, left greater than 
the right.  The examiner noted flat feet, and also 
degenerative changes of both great toes.  It was noted that 
peripheral neuropathy involved the fingertips with numbness.  
The examiner found, peripheral adenopathy including numbness 
involving the fingertips--not demonstrable on this 
examination.  On VA examination for peripheral nerves that 
same month, deep tendon reflexes were diminished bilaterally, 
1/4 in the upper extremities.  The examiner found 
intermittent left upper extremity paresthesias, currently not 
bothersome.  

On VA Agent Orange in June 1997, the veteran reported rashes 
on his hands, wrists, and arms.  On examination there was 
scaling skin plaque noted in the wrist areas bilaterally, and 
it was noted that this had the appearance of eczema.  The 
finding was, eczema of both wrists and forearms. The examiner 
also found; otitis, denied by patient, and on VA audiological 
examination that same month, no ear disease was noted.  On 
the Agent Orange examination, the examiner noted that the 
stomach condition was denied by the veteran.  The veteran 
reported having pain in his left shoulder for the last three 
to five years.  The examiner noted that regarding the back, 
there was full range of motion.  X-rays showed normal 
cervical spine.  The diagnosis was, mild degenerative disk 
disease at the thoracic lumbar junction.  The veteran also 
had no complaints regarding his knees.  Range of motion of 
the knees was 120 degrees bilaterally with no evidence of any 
ligamentous laxity. He denied any pain or instability.  The 
finding was, bilateral knee condition, not found on this 
examination.  

The claims regarding a foot disability, a bilateral knee 
disability and otitis are not well grounded since there is no 
inservice treatment shown, and no current disability has been 
diagnosed.  A claim is not well grounded if there is no 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

As to a bilateral foot disorder, a skin disability, 
peripheral neuropathy, and a back disability, while disorders 
have been diagnosed, there is no showing of any inservice 
treatment and no medical nexus linking any claimed inservice 
treatment with the current diagnoses.  As such these claims 
are not well grounded.  

Finally, the Board emphasizes that there is no evidence of 
record to suggest that the veteran is a trained medical 
professional.  Therefore, although he is competent to relate 
and describe symptoms, he is not competent to offer an 
opinion on matters that require medical knowledge, such as 
determinations of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, his personal opinion 
that he has these disabilities and that they are related to 
service has little probative value.  

Under these circumstances, the Board finds that the veteran 
has not submitted well grounded claims.  Therefore, the duty 
to assist is not triggered and VA has no obligation to 
further develop the veteran's claims.  Epps, 126 F.3d at 
1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the disorders discussed above, he should 
submit competent medical evidence that shows treatment in or 
shortly after service, a current diagnosis for each claimed 
disorder, as well as a relationship between each disorder and 
the veteran's active duty service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 


ORDER

A compensable disability rating for residuals of a shrapnel 
wound to the medial aspect of the left leg is denied.

Entitlement to service connection for a bilateral foot 
disorder is denied.  

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for a skin disorder is 
denied.  

Entitlement to service connection for otitis is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

